Order entered October 10, 2016




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-16-00300-CV

                              LYNNE DUGGAN, Appellant

                                            V.

     TANGLEWOOD VILLA OWNERS ASSOCIATION, INC., ET AL., Appellees

                     On Appeal from the County Court at Law No. 1
                                Grayson County, Texas
                         Trial Court Cause No. 2015-1-091CV

                                        ORDER
      Before the Court is appellant’s October 6, 2016 “Motion to Extend Time to File Brief to

Obtain Counsel.” We GRANT the motion to the extent that appellant shall file a brief by

NOVEMBER 9, 2016. No further extension will be granted absent extenuating circumstances.


                                                   /s/   ELIZABETH LANG-MIERS
                                                         JUSTICE